Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 1 of 18 PagelD #: 4267

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

BHK REALTY, LLC; THE PALE, LLC
d/b/a BUSKERS PUB; and THE
BODHI SPA, LLC (Class

Representatives),
Plaintiffs,

v. C.A. No. 19-642-JJM-LDA

THE NARRAGANSETT ELECTRIC
COMPANY d/b/a NATIONAL GRID;
NATIONAL GRID LNG, LLC; and
ALGONQUIN GAS TRANSMISSION,
LLC,

Defendants.

Semel Meme eee” eet” Steger eee et” “ee” geet cee ne! eel” Smet” None” ne”

 

 

GAIL JOHNSON; STUART HEBB;

RICHARD HYDE; SANDY TARR;

VICTORIA MELE; BEKKI

SCHENKER; PATRICK KENNEDY;

NICK HARVEY; and SHAWN

MCKENNA (Class Representatives),
Plaintifts,

y C.A. No. 19°643-JJM-LDA

THE NARRAGANSETT ELECTRIC
COMPANY d/b/a NATIONAL GRID;
NATIONAL GRID LNG, LLC; and
ALGONQUIN GAS TRANSMISSION,
LLC,

Defendants.

a

 

MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 2 of 18 PagelID #: 4268

Plaintiffs, individual residents and business owners on Aquidneck Island in
Newport County, Rhode Island, filed suit against Defendants arising out of a gas
service interruption on the Island. That interruption, caused by a cold weather event,
led to Plaintiffs’ losing gas service to their homes and businesses, resulting in
economic and property damage. Plaintiffs amended the Complaint several times: the
Fourth Amended Complaint is the operative one. BHA ECF No, 32; Johnson ECF
No. 31.! Before the Court are eight motions, seeking to dismiss Plaintiffs’ entire
Fourth Amended Complaint. BHK ECF Nos. 33-36; Johnson ECF Nos, 32°35. The
Court turns to the facts leading to Plaintiffs’ litigation.

i. BACKGROUND

The named Plaintiffs in Johnson are primarily individual Newport residents.
The named Plaintiffs in BHK are Newport businesses. They sued four Defendants —
Narragansett Electric d/b/a/ National Grid (Narragansett), a local distribution
company that controls the gas delivered via an interstate pipeline and then
distributes that gas to customers; National Grid LNG, LLC (NG-LNG), affiliated with
Narragansett and operates an LNG storage facility in Providence; National Grid USA
Service Company (NG USA) a Massachusetts corporation affiliated with
Narragansett and NG-LNG:; and Algonquin Gas Transmission, LLC, who owns and
operates a meter-and-regulator station in Weymouth, Massachusetts and operates
an iRVERRORYS natural gas pipeline system that delivers gas throughout the Northeast,

including Rhode Island.

 

! The Complaints are identical save for the named Plaintiffs.

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 3 of 18 PagelD #: 4269

The facts alleged that triggered this lawsuit are as follows. On January 21,
2019, temperatures in Rhode Island dropped to near zero degrees Fahrenheit.
Additional natural gas supply was needed to meet the sharply increased demand, so
Narragansett contacted its affiliate NG-LNG to “re-gasify” liquified natural gas
(“LNG”) and send it through the pipeline system to increase gas supply and support
the system’s pressure levels. The NG-LNG plant suffered an mterruption in power
supply, however, that triggered a temporary shutdown, preventing it from supplying
the additional gas. At the same time, Algonquin’s pipeline experienced an increased
draw of gas, which further exceeded the maximum contracted rates of delivery into
Narragansett’s gas distribution system for several hours. In response, Algonquin
tried to raise the flow rate of gas from its meter-and-regulator station in Weymouth,
Massachusetts, but due to an alleged “meter configuration error,” the Weymouth
station’s flow rate decreased for a short time.

Plaintiffs allege that these three events on January 21, 2019--the NG-LNG
shut down, overtakes on Algonquin’s system, and the alleged configuration error at
Algonquin’s Weymouth meter station—led to customers on Aquidneck Island
experiencing low gas pressure and the loss of gas. As a result of this temporary
interruption in service in Narragansett’s distribution system, Plaintiffs allege they
were harmed.

Plaintiffs’ Fourth Amended Complaint alleges the following claims: Strict
Liability against NG-LNG (Count 1); Negligence against Narragansett (Count 2);

Negligence against NG-LNG (Count 3); Joint Enterprise against NG-LNG, NG USA,

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 4 of 18 PagelD #: 4270

and Narragansett (Count 4); Vicarious Liability for NG USA (Count 5); Vicarious
Liability for NG-LNG based on agency (Count 6); Breach of Contract against NG-
LNG (Count 7); Statutory Violation of minimum operating standards under 49 U.S.C.
§ 60103 (d) against NG-LNG (Count 8); Negligence against Algonquin (Count 9); and
Breach of Contract against Algonquin (Count 10). Plaintiffs seek damages as well as
injunctive relief.

All Defendants move to dismiss all the claims. BHA ECF Nos. 33, 34, 35, 36;
Johnson ECF Nos. 82, 33, 34, 35. Plaintiffs agreed to dismiss Defendant NG USA
from the case, so its motion is GRANTED, and itis DISMISSED. BHA ECE No. 34;
Johnson ECF No. 82. The Court now turns to the remaining Defendants’ Rule
12(b)(6) motions.

II. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(6) tests the plausibility of the claims
presented in a plaintiffs complaint. “To avoid dismissal, a complaint must provide ‘a
short and plain statement of the claim showing that the pleader is entitled to relief.”
Garcia-Catalin v. United States, 734 ¥.3d 100, 102 (1st Cir. 2013) (quoting Fed. R.
Civ. P. 8(a)(2)). At this stage, “the plaintiff need not demonstrate that she is likely to
prevail, but her claim must suggest ‘more than a sheer possibility that a defendant
has acted unlawfully.” Jd. at 102-03 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). The “complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.” Jgba/ 556 U.S. at 678 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S, 544, 570 (2007).

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 5 of 18 PagelID #: 4271

“The plausibility inquiry necessitates a two-step pavane.” Garcia-Cataldn, 734
F.3d at 108. “First, the court must distinguish ‘the complaint’s factual allegations
(which must be accepted as true) from its conclusory legal allegations (which need
not be credited).” Jd. (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (st
Cir. 2012)). “Second, the court must determine whether the factual allegations are
sufficient to support ‘the reasonable inference that the defendant is lable for the
misconduct alleged.” Jd (quoting Haley v. City of Boston, 657 F.3d 39, 46 (st Cir.
2011)). “In determining whether a complaint crosses the plausibility threshold, ‘the
reviewing court [must] draw on its judicial experience and common sense.” Jd.
(alteration in original) (quoting Jgbal, 556 U.S. at 679).

Ill, DISCUSSION

There are essentially four motions to dismiss covering the ten counts and
request for injunctive relief at issue here because each of the four Defendants filed
identical motions in each of the two cases. The Court will address the motions by
Count for ease of discussion.

A. Count 1~ Strict Liability (NG-LNG)

Plaintiffs bring a strict liability claim against NG-LNG, alleging that it knew
or should have known that the infrastructure used to store the LNG “was susceptible
to equipment failures resulting in low gas flow and exhibited problems (or the
potential for problems) with respect to the inability to vaporize gas that may lead to
low gas pressurization to its affiliate Narragansett’s customers.” BHK ECF No. 32

| 48; Johnson ECF No. 31 4 54. They also allege that the LNG infrastructure and

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 6 of 18 PagelID #: 4272

transportation “could not be controlled, maintained, possessed, managed, supervised,
and/or operated in a safe and reliable manner in the event of a cold snap in the region
even with reasonable care including as here the dangerous automatic shutdown of
the entire NG-LNG’s plant on January 21st.” BHA ECF No, 32 { 49; Johnson LCF
No. 31 § 55. In the face of these allegations, NG-LNG argues that its storage,
vaporization, and transportation activities are not ultrahazardous because they are
common and valuable services that can be performed safely when the parties involved
exercise reasonable care.

“The question of whether a defendant should be held strictly lable for
ultrahazardous or abnormally dangerous activities is a question of law.” Splendorio
v, Bilray Demolition Co., 682 A.2d 461, 465 (R.I. 1996) (citations omitted). Splendorio
set the parameters of absolute liability in this situation, finding that it “attaches only
to ultrahazardous or abnormally dangerous activities and not to ultrahazardous or
abnormally dangerous materials.” Id. at 465-66. “[Ilf the rule were otherwise,
virtually any commercial activity involving substances which are dangerous in the
abstract automatically would be deemed as abnormally dangerous. This result would
be intolerable.” Jd. at 466 (quoting G./ Leasing Co, vy, Unton Elec. Co., 854 F. Supp.
589, 568 (S.D. Ill. 1994) (quoting City of Bloomington, Ind. v. Westinghouse Elec.
Corp,, 891 F.2d 611, 615-17 (7th Cir. 1989)).

Splendorio involved asbestos; the court acknowledged that that product was
an ultrahazardous or abnormally dangerous material but focused on the defendant's

activities to determine if it should be held strictly liable. To do so, the court

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 7 of 18 PagelD #: 4273

considered several factors, as set forth in the Restatement (Second) Torts § 520
(1977), specifically the:
(a) existence of high degree of risk of some harm to the person, land or
chattels of others; (b) likelihood that the harm that results from it will
be great; (c) inability to eliminate the risk by the exercise of reasonable
care; (d) extent to which the activity is not a matter of common usage;
(e) inappropriateness of the activity to the place where it is carried on;

and (f) extent to which its value to the community is outweighed by its
dangerous attributes.

“TAln activity is not abnormally dangerous if the risks therefrom could be limited by
the exercise of reasonable care.” Splendorio, 682 A.2d at 466 (quoting G./ Leasing
Co., 854 F. Supp. at 568).

In considering this question of law, a review of the Complaint shows that
Plaintiffs do not plausibly allege that the storage, vaporization, or transportation of
LNG creates a high degree of risk of some harm to the person, land, or chattels of
others or that the likelihood that harm will result from performing that activity is
great. They also do not allege that any of these activities cannot be performed safely
when NG-LNG exercises reasonable care. Plaintiffs’ allegations fall short of the type

required for strict liability for an ultrahazardous activity. The Court GRANTS NG-

LNG’s Motion to Dismiss Count I.

B. Counts 2, 3, and 9 — Negligence (Narragansett, NG-LNG, and
Algonquin)

Plaintiffs allege negligence claims against Narragansett, NG-LNG, and
Algonquin. Each of these Defendants moves to dismiss, arguing that they did not
have a duty to Plaintiffs that was breached when the gas interruption event occurred.

They also argue that the economic loss doctrine bars Plaintiffs’ negligence claims.

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 8 of 18 PagelID #: 4274

1. Economic Loss - Narragansett, Algonquin, and NG-LNG

The Court will address the latter argument first as it is the same for all
Defendants. Under the economic loss doctrine, a plaintiff seeking purely economic
losses cannot recover them through a negligence claim. Franklin Grove Corp. v.
Drexel 936 A.2d 1272, 1275-76 (RI. 2007). “In other words, under this doctrine, a
plaintiff may not recover damages under a negligence claim when the plaintiff has
suffered no personal injury or property damage.” Jd. at 1275. Narragansett,
Algonquin, and NG-LNG argue that the economic loss doctrine bars Plaintiffs’
negligence claim because their Complaint only seeks economic damages and fails to
allege each Plaintiffs specific property damage. After reviewing the Complaint, the
Court finds that Plaintiffs allege frozen and ruptured water pipes, inconvenience,
discomfort, stress, and other bodily and mental harms damages. BH ECF No. 32,
14 33(C)(3)6); 62-66; 71-74; Johnson ECF No. 31 {{ 68°72; 76-80 (alleging real
property damages, personal injuries in addition to economic damages). The
Complaint’s damages allegations, while general, are sufficient at the pleading stage
to overcome the hurdle the economic loss doctrine might pose.

2. Gas Taritf - Narragansett

The Gas Tariff is a contract that governs the relationship between
Narragansett and its customers. It is approved by the Rhode Island Public Utilities
Commission (the PUC), a quasi-judicial tribunal that enforces standards of conduct
and investigates tariffs and charges for providing gas and other utility services.

Narragansett moves to dismiss the negligence claim, arguing that the Gas Tariff

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 9 of 18 PagelID #: 4275

governs the terms and conditions of its relationship with Plaintiffs. It asserts that
Section 5 of the Gas Tariff broadly limits Narragansett’s liability in the case of gas
interruptions, Plaintiffs counter that two other sections of the Gas Tariff, Sections
10 and 11, contemplate and allow for Narragansett to be held liable for its negligence.
Narragansett invokes Section 5 as the basis for its immunity from liability to
its customers for the gas interruption. Section 5 provides that “whenever
[Narragansett] deems that the situation warrants any interruption or limitation of
service to be rendered, such interruption or limitation shall not constitute a breach
of contract, and shall not render the Company liable for any damagesl.]” Plaintiffs
acknowledge that the language of Section 5 precludes breach of contract liability for
gas service interruptions, but point to the last paragraph of Section 10 and to Section
11 as expressly providing for negligence liability. Section 10 states that Narragansett
should use reasonable care in the supply of natural gas and the failure to do so “shall
not alter the Company’s liability under legal standards for damages in the case of its
negligent or intentionally wrongful conduct with respect to any act or failure to act
by the Company.” Section 11 provides for liability “for damages claimed to have
resulted from the Company’s conduct of its business only when the Company, its
employees, or agents have acted in a negligent or intentionally wrongful manner.”
Plaintiffs’ allegations in the framework of the Gas Tariff are sufficient to make
a claim for negligence against Narragansett. Plaintiffs allege that “Narragansett,
owed Plaintiffs a duty of reasonable care in their ownership, control, construction,

maintenance, possession, management, supervision, provision, and/or operation of

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 10 of 18 PagelD #: 4276

the supply and distribution of natural gas to Aquidneck Island, including the City of
Newport and Town of Middletown.” BHK ECF No. 32 { 57; Johnson ECF No. 31
{{ 63. While Section 5 does exempt Narragansett from breach of contract lability
for interrupting service under certain circumstances, Sections 10 and 11 leave open
the potential for Narragansett to be liable under other circumstances relevant to the
duty Plaintiffs have alleged it had to them. The Court DENIES Narragansett’s
Motion to Dismiss Count 2.
3 Duty -NG-LNG

Plaintiffs sue NG-LNG for negligence, alleging that it had a duty to Plaintiffs,
and it breached that duty, leading to the gas shutdown and resulting damages. BAK
{| 67-74; Johnson ECF No. 31 {{ 73-80. NG-LNG moves to dismiss arguing that it
owes no legal duty to Plaintiffs because they are downstream users with whom NG-
LNG has no relationship.

Acknowledging that they do not have a direct contractual relationship with
NG-LNG, Plaintiffs nonetheless argue that their negligence claim withstands the
motion because there exists a special relationship between Narragansett and NG-
LNG that establishes that a duty of care exists here. Rhode Island courts have found
that a legal duty exists to control a third-party’s conduct where “a defendant has a
‘special relationship’ with either the person whose conduct needs to be controlled or
with the intended victim of the conduct.” /ivnn v. Nickerson Cmty. Ctr, 177 A.3d
488 (R.I. 2018) (quoting Santana v. Rainbow Cleaners, Inc. 969 A.2d 653, 658 (R.L

2009)).

10

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 11 of 18 PagelD #: 4277

Plaintiffs’ Complaint details NG-LNG’s operations and its relationships with
the other Defendants. Discovery may reveal further intimate connections between
NG-LNG and Narragansett sufficient to establish a special relationship and a duty
of care. Additionally, Plaintiffs allege that NG-LNG knew or should have known that
its unreasonable operation of its LNG plant would adversely impact end users like
Plaintiffs. BHAKECF No. 32 {{ 67-74; Johnson ECF No. 31 |] 73°80. The Complaint
sufficiently touches on a special relationship, alleging that NG-LNG breached that
duty by violating the Gas Tariff, its Service Agreements with Narragansett, and its
agreement with PUC. BHK ECF No. 32 {| 67-69; Johnson ECF No. 31 {[{| 73-75.
Again, discovery will frame the contours of any special relationship and ultimately
define the duty NG-LNG owed to Plaintiffs.

Because Plaintiffs have alleged enough to show that they are entitled to relief
against NG-LNG based on its alleged negligence, the Court DENIES NG-LNQ’s
motion on Count 3.

4, Duty - Algonquin

Algonquin moves to dismiss Plaintiffs’ negligence claim, arguing that, as
downstream gas end users, it owed them no duty. Citing Rhode island case law,
Algonquin argues that utility tariffs or service agreements do not establish a legal
duty to third parties. Waite v. Tilcon Gammino, Inc, No. KC No, 88-0618, 1992 WL
813636, at *2 (R.I. Super. July 28, 1992) (‘absent an express undertaking to the
general public, an electric company owes no legal duty to non-customers te maintain

streetlights in good operating condition.”). Plaintiffs counter that their negligence

11

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 12 of 18 PagelD #: 4278

claim against Algonquin is based on its failure to transport the gas to the delivery
point (to Narragansett) in accordance with the volume the Gas Tariff required.

Algonquin runs its pipeline system according to a regulatory scheme that gives
the Federal Energy Regulatory Commission (“FERC”) authority over its operations.
Plaintiffs do not seek damages for negligence by expanding what the FERC Tariffs
require and the duty commensurate with those requirements. They agree that the
FERC Tariffs establish the terms and conditions under which Algonquin transports
gas to customers, Plaintiffs’ allegations as to Algonquin’s negligence relate to its duty
to “provide natural gas products at a safe pressure” and its failure to do that at each
stage. BHK ECF No. 32 99107-115; Johnson, ECF No. 31 {{ 112-121. It is
foreseeable that Algonquin’s failure to provide the agreed-to volume of gas to
Narragansett would affect all end users of its product. Mu v. Omni Hotels Mgmt.
Corp., 882 F.3d 1, 6 (1st Civ. 2018) (detailing factors a court should consider when
deciding whether to impose a duty on third parties). As such, Plaintiffs’ allegations
of Algonquin’s duty and breach are sufficient to survive Rule 12(b)(6)’s standard of
review, the Court DENIES Algonquin’s Motion to Dismiss Count 9.

C. Counts 4, 5, and 6 - Joint Enterprise and Vicarious Liability (NG-LNG
and Narragansett)

Plaintiffs make three claims rooted in the legal concepts of joint enterprise and

vicarious liability. These claims allege that Defendants NG-LNG and Narragansett?

 

2 Each of these counts makes allegations against NG USA in addition to the
other defendants. The Court does not include NG USA it its discussion because, by
agreement of the parties, it was dismissed.

12

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 13 of 18 PagelD #: 4279

are agents or acting by agreement such that they are chargeable with negligence and
breach of contract of and by other Defendants alleged in several of Plaintiffs’ other
claims. Joint enterprise requires “(1) an agreement, express or implied, among the
members of the group; (2) a common purpose to be carried out by the group; (3) a
community of pecuniary interest in that purpose, among the members; and (4) an
equal right to a voice in the direction of the enterprise, which gives an equal right of
control.” Restatement (Second) of Torts § 491 cmt. c (1965), “All members of
a joint enterprise are chargeable with the negligence of a member of
the joint enterprise when such members acts within the scope of the agency created
by said joint enterprise.” Walsh v. Israel Couture Post, No. 2274 VE.W. of the U.S.,
542 A.2d 1094, 1096 (R.I. 1988); see also Salmeron v. Nava, 694 A.2d 709, 712 (RI.
1997).

Joint enterprise and vicarious liability are more theories of liability than legal
claims. If they are factually applicable, they can support a plaintiffs claims against
defendants whose actions are part of a chain of conduct that causes injury or damage.
Plaintiffs have alleged that “Narragansett and NG-LNG ... are not separate and
distinct entities but are so closely affiliated as subsidiaries of Narragansett ..., such
that they had a community of interests with joint or mutual control to direct and
govern their operations and were bound by an expert implied contract with a sharing
of profits and losses and are responsible and owe a duty of care not only to
Narragansett, but to the Plaintiffs herein.” BHK ECF No. 32 4] 76; 95-97; Johnson

ECF No. 31 94 82; 101-103.

13

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 14 of 18 PagelD #: 4280

NG-LNG and Narragansett generally defend themselves against these joint
theories of liability by arguing that they do not apply because each of them operates
independently and none of them have any authority to act on each other's behalf
leading to potential liability for the negligence and/or breach of contract of any other.
Based on Plaintiffs’ allegations, discovery of corporate structure and about
interaction between these Defendants could reveal a common purpose or joint
interactions such that these legal concepts could support Plaintiffs’ claims that NG-
LNG and Narragansett are liable for negligence and/or breach of contract based on
joint or vicarious liability. Plaintiffs’ Complaint contains sufficient allegations as to
NG-LNG’s and Narragansett’s concerted and joint liability such that Plaintiffs can
use these collective theories to prove other causes of actions. However, because these
counts are not separate causes of action, the Court GRANTS Defendants’ Motions to
Dismiss Counts 4, 5, and 6.

D. Counts 7 and 10 — Breach of Contract (NG-LNG and Algonquin)

1. NG-LNG

Plaintiffs argue that because they are intended beneficiaries of the contracts
between NG-LNG and Narragansett, they can state a claim for breach of contract
against NG-LNG. To prevail in a breach of contract claim, “a plaintiff must prove
that (1) an agreement existed between the parties, (2) the defendant breached the
agreement, and (3) the breach caused (4) damages to the plaintiff.” Barkan v. Dunkin’
Donuts, Inc., 627 F.3d 34, 39 (ist Cir. 2010)). To succeed on a breach of contract claim

as a third-party beneficiary, a plaintiff must be the intended not incidental

14

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 15 of 18 PagelD #: 4281

beneficiary of the contract between other entities. Hexagon Holdings, Inc. v. Carlisle
Syntec Inc., 199 A.3d 1034, 1039 (R.I. 2019).

The Complaint is bereft of allegations demonstrating that Plaintiffs were
intended beneficiaries of the contract between Narragansett and NG-LNG. The fact
that Plaintiffs, Narragansett’s customers, incidentally benefited from the business
that Narragansett and LNG did together does not make them intended third-party
beneficiaries. Because there is no contract between Plaintiffs and NG-LNG and they
have failed to allege or cite to any plausible facts allowing the inference that they
were intended, not just incidental, beneficiaries of the FERC Tariffs, Plaintiffs’ Count
7 against NG-LNG fails. The Court GRANTS NG-LNG’s Motion to Dismiss Count 7.

2 Algonquin

The analysis is the same as to Count 10 against Algonquin. Plaintiffs are not
parties to any contracts between Narragansett and Algonquin but seek relief as third-
party beneficiaries to Algonquin’s contractual agreement with Narragansett. They
allege that Algonquin breached this agreement by “failling] to manage its M&R in
WeymouthI,] Massachusetts with due care,” by “failling] to take contingency actions,”
and by “failling] to supply gas to Aquidneck Island.” BHK ECF No, 32 J§ 121-122:
Johnson ECF No. 31 I 127-128. Plaintiffs do not allege that there is any language
in the FERC Tariff or other service agreements between Algonquin and Narragansett
that reference or suggest that end users were intended beneficiaries of those

contracts. Algonquin does not sell natural gas to customers like Plaintiffs; its

15

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 16 of 18 PagelD #: 4282

customers purchase gas from third parties and Algonquin transports the gas to those
customers. As such, the Court GRANTS Algonquin’s Motion to Dismiss Count 10.

E. Count 8 — Violation of 42 U.S.C. § 60121 (NG-LNG)

Plaintiffs bring a claim against NG-LNG, alleging that it “did violate the
minimum operating maintenance standards under 49 U.S.C. § 60103(d) on numerous
occasions, and continuing, pursuant to the rules and regulations under 49 U.S.C.
§ 60103(d) and the regulations promulgated by the Pipeline and Hazardous Materials
Safety Administration (““PHMSA”).” BHK ECF No. 82 § 104; Johnson ECF No. 31
{ 110. To bring a suit under the Pipeline Safety Act (“PSA”), a person “may bring the
action only after 60 days after the person has given notice of the violation to the
Secretary of Transportation or to the appropriate State authority ... and to the person
alleged to have committed the violation,” 49 U.S.C.A. § 60121. A person also “may
not bring the action if the Secretary or authority has begun and diligently is pursuing
an administrative proceeding for the violation” either. Jd.

NG-LNG moves to dismiss this claim, arguing that Plaintiffs have failed to
allege that they notified the Transportation Secretary or anyone at the PHMSA and
therefore do not meet the notice requirement. It also argues that Plaintiffs’
Complaint fails to address whether the PHMSA “beglaln and diligently pursued an
administrative proceeding for the violation.” Reviewing the Complaint, the Court
agrees that it is deficient in addressing these threshold requirements to filing a

citizen suit. As such, the Court GRANTS NG-LNG’s Motion to Dismiss Count 8.

16

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 17 of 18 PagelD #: 4283

IV. CONCLUSION

The Court GRANTS by agreement Defendant NG USA’s Motion to Dismiss.
BHKE ECF No. 34; /ohnson ECF No. 32.

The Court GRANTS IN PART AND DENIES IN PART Defendants Algonquin,
Narragansett, and NG-LNG’s Motions to Dismiss, BHA ECF Nos, 33, 35, and 36;
Johnson ECF Nos. 38, 34, and 35,

1. Strict Liability against NG-LNG (Count 1) ~ Motion to Dismiss
GRANTED.

2. Negligence against Narragansett (Count 2) - Motion to Dismiss
DENIED.

3. Negligence against NG-LNG (Count 8) - Motion to Dismiss DENIED.

4, Joint Enterprise against NG-LNG, NG USA, and Narragansett (Count
4) - Motion to Dismiss GRANTED.

5. NG USA is vicariously liable for NG-LNG and Narragansett (Count 5) -
Motion to Dismiss GRANTED.

6. Vicarious Liability - NG-LNG is an agent of NG USA and Narragansett
(Count 6) - Motion to Dismiss GRANTED.

7, Breach of Contract against NG-LNG (Count 7) - Motion to Dismiss
GRANTED.

8. Statutory Violation of minimum operating standards under 49 U.S.C.
§ 60103 (d) against NG-LNG (Count 8) - Motion to Dismiss GRANTED.

9, Negligence against Algonquin (Count 9) - Motion to Dismiss DENIED.

Li

 
Case 1:19-cv-00643-JJM-LDA Document 54 Filed 06/02/21 Page 18 of 18 PagelD #: 4284

10.Breach of Contract against Algonquin (Count 10) - Motion to Dismiss
GRANTED.3

ITIS so rn

John J. McConhelly Jr. V

Chief Judge
United States District Court

 

June 2, 2021

 

3 The negligence claims — Counts 2, 3 and 9 — against Narragansett, NG-LNG,
and Algonquin survive.

18

 
